      Case 1:12-cv-05126-ALC-KNF Document 595 Filed 01/08/21 Page 1 of 1




                                 UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------x
IN RE: TERM COMMODITIES                               :
COTTON FUTURES LITIGATION                             :
                                                      : MASTER DOCKET
                                                      : No. 12-cv-5126 (ALC) (KNF)
                                                      :
                                                      :
This Document Relates To: All Actions                 :
                                                      :
                                                      :
------------------------------------------------------x

                                    NOTICE OF MOTION

       PLEASE TAKE NOTICE that upon the accompanying memorandum of law, the

Declaration of Christopher M. McGrath and the other documents, pleadings and matters of

record herein (including, without limitation, the record on Defendants’ motion for summary

judgment), Plaintiffs will respectfully move this Court, before the Honorable Andrew L. Carter,

Jr. at the United States District Court, Southern District of New York, 40 Foley Square, New

York, New York, at such day and at such time designated by the Court, to certify this action as a

class action pursuant to Rule 23 of the Federal Rules of Civil Procedure.

Dated: January 8, 2021
       New York, New York
                                     Respectfully submitted,

                                     /s/ Christopher Lovell
                                     Christopher Lovell
                                     Christopher M. McGrath
                                     Travis H. Carter
                                     LOVELL STEWART HALEBIAN JACOBSON LLP
                                     500 5th Avenue, Suite 2440
                                     New York, New York 10110
                                     Telephone: (212) 608-1900
                                     Facsimile: (212) 719-4677

                                     Interim Class Counsel
